05/28/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0024



                            No. DA 20-0024

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

FELIPE AGUSTIN TORRES,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including July 8, 2020, within which to prepare, file, and

serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      May 28 2020